internal_revenue_service number release date index number ------------------------------ -------------------------------- -------------------------------------- in re ----------------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-122622-18 date date ty ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- taxpayer ------------------------------ a b c d e f g h state1 countrya date1 date2 ------------------------------------------------ ---------------------------------------- ---------------------------------------------- ------------------------------------------- ------------------------------------------------- ------------------------------------------- -------------------------------- ----------------------------------------- ------------------- ---------------------------- ------------------------ -------------------------------- plr-122622-18 date3 date4 date5 date6 date7 amount1 amount2 amount3 amount4 amount5 year1 month1 a b c ----------------------------- ------------------------ ---------------------------- --------------------------------- ---------------------------- ------------------------ --------------------- ----------------- --------------------- --------------------- ------------ ------------------------ ----------- ----------- ----------- dear ---------------- this is in response to a letter dated date1 requesting an extension of time to file and perfect a safe-harbor election under revproc_2011_29 2011_18_cb_746 this safe-harbor election is needed to allocate success-based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during the short taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer information plr-122622-18 taxpayer is a corporation organized under the laws of state1 taxpayer has a calendar_year end and uses an accrual_method of accounting for federal_income_tax purposes taxpayer is a holding_company through its operating subsidiaries taxpayer provides consulting engineering and testing services taxpayer was acquired by a on date2 the acquisition prior to the acquisition of taxpayer by a taxpayer was principally owned by b a state1 limited_partnership and investment fund also prior to the acquisition taxpayer and its subsidiaries joined in the filing of consolidated u s federal tax returns with taxpayer as the common parent the taxpayer group facts relating to the acquisition overview of the acquisition on date c d taxpayer and b entered into an agreement and plan of merger the merger agreement the merger agreement provided that a would acquire all issued and outstanding shares of taxpayer via a merger of d with and into taxpayer with taxpayer surviving as a direct wholly-owned subsidiary of a the acquisition valued at amount1 closed on date2 immediately after the acquisition a directly owned all of the stock of taxpayer consequently following the acquisition a and taxpayer were members of a controlled_group taxpayer became a member of the affiliated_group_of_corporations that joined in filing consolidated u s federal_income_tax returns with a as the common parent the a group the acquisition is a covered transaction under sec_1_263_a_-5 of the income_tax regulations description of success-based fees taxpayer paid a success-based_fee of amount2 to e the e advisory fee in connection with the acquisition this payment was for services performed in the d was wholly owned by a and like a was formed solely for the purpose of entering into the merger agreement defined herein and consummating the transaction contemplated by the merger agreement neither a nor d engaged in any activity other than as required in connection with the acquisition prior to and immediately after the acquisition a was directly owned by c a private company formed under the laws of countrya on date7 a was transferred to h a wholly owned subsidiary of c as a result taxpayer which remains a wholly owned subsidiary of a is currently a member_of_an_affiliated_group of corporations that join in filing a consolidated u s federal_income_tax return of which h is the parent the h group plr-122622-18 process of investigating or otherwise pursuing the acquisition taxpayer also paid non- success based fees of amount3 for out-of-pocket expenses taxpayer also paid f a success-based_fee of amount4 the f fee for services performed in the process of investigating or otherwise pursuing the acquisition the e advisory fee and the f fee collectively the success-based fees totaling amount were contingent upon the successful closing of the acquisition as described in sec_1_263_a_-5 the discovery of the missed election on or about date4 c engaged g to prepare taxpayer’s final consolidated u s federal_income_tax return for the ty on date taxpayer provided g with the total deductible amount for costs incurred by taxpayer in connection with the acquisition the acquisition costs the information provided by taxpayer was from an analysis that had been prepared by a different tax advisor the other advisor for the year1 year- end tax provision for the audited financial statements financial statements and did not include detailed information about the acquisition costs for purposes of the financial statements the e advisory fee was treated as a deductible and a capitalizable the f fee was treated as b deductible and c capitalizable g used these figures to prepare the return for the ty because g was unable to obtain additional information about the fees prior to the filing of the return for the ty on date6 and g had no reason to question the work done by other advisor because the f fee was treated as b deductible and c capitalizable g assumed that the f fee was a success-based_fee at the time the return for the ty was prepared however g inadvertently overlooked the ministerial requirement of filing the election statement for the f fee as required by revproc_2011_29 the election statement at that time g was not aware that the e advisory fee was a success-based_fee eligible for the safe_harbor election under revproc_2011_29 in month1 g undertook a more detailed review of the acquisition costs to determine whether some of the costs that had been capitalized could be appropriately deducted during the month1 review g discovered that the election statement had not been filed for the f fee g promptly informed taxpayer and taxpayer requested that g commence preparation of a request for relief under sec_301_9100-1 and sec_301_9100-3 also during the month1 review g discovered that the e advisory fee is also a success-based_fee g determined that the e advisory fee is eligible for the safe_harbor election under revproc_2011_29 accordingly taxpayer is seeking relief to file and perfect an election under revproc_2011_29 with respect to the success-based fees incurred in connection with the services provided by e and f plr-122622-18 law sec_263 of the internal_revenue_code generally provides that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the plr-122622-18 success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are deducted and capitalized sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have plr-122622-18 had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to comply with the requirements of section dollar_figure of revproc_2011_29 first the taxpayer must treat seventy percent of the amounts of the success-based fees as amounts that do not facilitate the transaction second the taxpayer must capitalize the remaining amounts of the success-based fees as amounts which do facilitate the transaction third the taxpayer must attach a statement to its federal_income_tax return for the taxable_year the success-based fees are paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success-based_fee amounts that are deducted and capitalized caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-122622-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether the acquisition is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely jason d kristall senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
